Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (including the exhibits and schedules attached
hereto, this “Agreement”) is made and entered into this 9th day of February,
2007 by and between MANDEKIC COMPANIES, LLC, a Nevada limited liability company
(“Purchaser”) and SPEAKEASY GAMING OF LAS VEGAS, INC., a Nevada corporation
(“Seller”).

RECITALS

A.            Seller is the sole owner of improved real property located at 3227
Civic Center Drive, in the City of North Las Vegas, County of Clark, State of
Nevada, consisting of approximately 5.5 acres, identified by Clark County
Assessor’s Parcel Numbers 139-11-803-002, 139-11-815-001 and 139-11-815-003 and
more particularly described in Exhibit “A” attached hereto and incorporated
herein (the “Real Property”) upon which Seller operates a hotel,
casino,restaurant, bar and related businesses commonly known as the Ramada Inn
Speedway Hotel and Casino (collectively, the “Business”, also referred to herein
as the “Hotel”).

B.            Seller desires to sell to Purchaser and Purchaser desires to
purchase from Seller all of Seller’s right, title and interest in and to the
Real Property, the improvements thereon, and the tangible and intangible assets
of Seller used in the ownership and operation of the Seller’s Business.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1.                                       Definitions.

(a)           Terms.  For all purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

“AAI Rules” means the Rules published by the United States Environmental
Protection Agency for All Appropriate Inquiry Standards and the requirements of
ASTME1527-05.


“ACCOUNTS RECEIVABLE” MEANS ALL ACCOUNTS RECEIVABLE (INCLUDING RECEIVABLES FOR
FOOD, BEVERAGES, TELEPHONE AND CASINO CREDIT), NOTES RECEIVABLE AND INDEBTEDNESS
FOR BORROWED MONEY OR OVERDUE ACCOUNTS RECEIVABLE, IN EACH CASE, DUE AND OWING
BY ANY THIRD PARTY, BUT NOT INCLUDING THE TRAY LEDGER.

“Agreement” has the meaning ascribed to it in the introductory paragraph.

“Americans With Disabilities Act” means 42 USC § 12101, et seq. and all laws or
regulations from time to time applicable to the Business governing use, access
and accommodations.

“Assignment Agreement” has the meaning ascribed to it in Section 11(a)(iii).

“Assumed Liabilities” has the meaning ascribed to it in Section 7(a).


--------------------------------------------------------------------------------


 

 

“Benefit Plans” has the meaning ascribed to it in Section 8(q).

“Books and Records” has the meaning ascribed to it in Section 3(a)(xi).

“Business” has the meaning ascribed to it in Recital A.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized or required to close under the laws of the
State of Nevada.

“Casino” means that portion of the Business consisting of licensed gaming.

“Closing” shall mean the closing of the purchase and sale of the Purchased
Assets in accordance with Section 13(a).

“Closing Date” shall mean the date of Closing provided for in Section 10.

“Closing Statement” shall mean the statement prepared by the parties in
accordance with Section 13(e).

“Contracts” means all contracts, agreements and obligations currently in force
relating to the Purchased Assets, including, without limitation, all sale,
management, construction, insurance, commission, architectural, engineering,
operating, employment, service, supply and maintenance agreements.

“Deed” has the meaning ascribed to it in Section 11(a)(i).

“Defect Notice” has the meaning ascribed to it in Section 5(b).

“Defects” has the meaning ascribed to it in Section 5(b).

“Deposit” has the meaning ascribed to it in Section 2(b).

“DOV” has the meaning ascribed to it in Section 11(a)(iv).

“Earnest Money” has the meaning ascribed to it in Section 2(b).

“Effective Date” means the date on which both Seller and Purchaser have executed
this Agreement.

“Electronic Books and Records” has the meaning ascribed to it in Section 3(d).

“ERISA” has the meaning ascribed to it in Section 8(q).

2


--------------------------------------------------------------------------------


 

 

“Excluded Assets” has the meaning ascribed to it in Section 3(b).

“Excluded Liabilities” has the meaning ascribed to it in Section 7(b).

“Extension Fee” has the meaning ascribed to it in Section 13(b).

“Extension Period” has the meaning ascribed to it in Section 13(b).

“Federal Tax Law” means the Federal Foreign Investment in Real Property Tax Act
of 1980 and the 1986 Tax Reform Act, as amended.

“FF&E” has the meaning ascribed to it in Section 3(a)(iii).

“FIRPTA” means the Affidavit which is signed at Closing as it is stated to be a
Closing Document.

“Financial Information” has the meaning ascribed to it in Section 8(j).

“GAMING APPROVALS” MEANS ALL REGULATORY REGISTRATIONS, FINDINGS OF SUITABILITY,
LICENSES, CONSENTS, APPROVALS, WAIVERS AND AUTHORIZATIONS THAT ARE NECESSARY FOR
SELLER TO SELL AND PURCHASER OR GAMING OPERATOR, AS APPLICABLE, TO ACQUIRE THE
GAMING ASSETS, AND FOR PURCHASER OR GAMING OPERATOR, AS APPLICABLE, TO CONDUCT
NONRESTRICTED GAMING OPERATIONS AT THE CASINO.

“Gaming Assets” means all Gaming Equipment and Gaming Contracts.

“Gaming Assignment” has the meaning ascribed to it in Section 25(d).

“Gaming Bill of Sale” has the meaning ascribed to it in Section 25(d).

“Gaming Contracts” means all Contracts that Purchaser agrees to assume pursuant
to Section 7(a) herein specifically relating to, or specifically used in
connection with, the operation of the Casino.

“Gaming Equipment” means any and all gaming devices (as defined in NRS
463.0155), gaming device parts inventory and other related gaming equipment and
supplies used in connection with the operation of a casino, including, without
limitation, slot machines, gaming tables, cards, dice, chips, tokens, player
tracking systems, cashless wagering systems (as defined in NRS 463.014), mobile
gaming systems (as defined in NGC Regulation 14.010(11)) and associated
equipment (as defined in NRS 463.0136), which are now located at the Casino as
of the date of this Agreement and used or usable exclusively in the present or
future operation of all or any portion of the Casino, or ordered for future use
at the Casino as of the Closing.

“Gaming Liabilities” means the Assumed Liabilities specifically relating to the
operation of the Casino.

3


--------------------------------------------------------------------------------


 

 

“Gaming Operator” means an entity or person designated by Purchaser in its sole
discretion to operate the Casino following the Closing upon its obtaining all
necessary Gaming Approvals.

“Gaming Taxes” means the quarterly fee for a gaming license for a restricted
operation (NRS 463.373), the annual excise tax on slot machines (NRS 463.385),
and any and all other license fees or taxes imposed on the operation of the
Gaming Assets by any governmental agency having jurisdiction over the Purchased
Assets.

“Governmental Authorities” shall mean any governmental or quasi-governmental
body or agency having jurisdiction over the Purchased Assets and/or Seller,
including, without limitation, the State of Nevada, City of North Las Vegas and
Clark County, Nevada.

“Governmental Regulation” shall mean any laws, ordinances, rules, requirements,
resolutions, policy statements and regulations (including, without limitation,
those relating to land use, subdivision, zoning, environmental, toxic or
hazardous waste, occupational health and safety, water, earthquake hazard
reduction, and building and fire codes) of the Governmental Authorities bearing
on the construction, alteration, rehabilitation, maintenance, use, operation or
sale of the Purchased Assets.

“Hazardous Substances” means any substance: (i) the presence of which requires
investigation, remediation or disclosure under any present federal, state or
local statute, regulation, ordinance, order, action, policy or common law; (ii)
the presence of which causes or threatens to cause a nuisance or other harm upon
the Property or to adjacent properties or poses or threatens to pose a hazard to
the health or safety of persons on or about the Real Property; and/or (iii)
including, without limitation, waste, pollutants, oil or other hazardous
substances, including, without limitation, petroleum or petroleum products,
radioactive, flammable or explosive substances, asbestos or asbestos-containing
materials, polychlorinated biphenyls and all materials and wastes which are or
become classified as “hazardous substances”, “hazardous materials” and/or “toxic
substances” under any applicable law, as the same may be amended from time to
time, including, but not limited to, the Resource Conservation and Recovery Act,
(RCRA) (42 U.S.C. § 6901, et seq.), the Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA) (42 U.S.C. § 9601, et seq.), the Toxic
Substances Control Act (15 U.S.C. § 2601, et seq.), the Clean Water Act (33 U.
S. C. § 1251, et. seq.), and the Clean Air Act (42 U. S. C. § 7401, et. seq.).

“House Funds” means all of Seller’s cash and cash equivalents located at the
Hotel, including, without limitation, cash, negotiable instruments, and other
cash equivalents located in cages, drop boxes, slot machines and other gaming
devices, cash on hand for the property manager’s petty cash fund and cashiers’
banks, coins and slot hoppers, carousels, slot vault and poker bank, and the
funds in any bank accounts maintained by Seller.

“Hotel” has the meaning ascribed to it in Recital A.

4


--------------------------------------------------------------------------------


 

 

“Improvements” has the meaning ascribed to it in Section 3(a)(ii).

“Indemnifying Party” has the meaning ascribed to it in Section 23(d).

“Indemnitee” has the meaning ascribed to it in Section 23(d).

“Intangible Property” has the meaning ascribed to it in Section 3(a)(x).

“Key Persons” has the meaning ascribed to it in Section 8(n).

“Leases” means all leases or other agreements permitting the use or occupancy of
space on, under, over or about the Real Property, including all amendments and
exhibits thereto and assignments thereof.

“Losses” has the meaning ascribed to it in Section 23(a).

“Markers” means, as it relates to Seller, any credit instrument as defined in
NRS 463.0147.

“Monetary Encumbrances” has the meaning ascribed to it in Section 5(d).

“Nevada Gaming Authorities” means the Nevada Gaming Control Board, the Nevada
Gaming Commission and the City of North Las Vegas.

“Non-Monetary Defect” has the meaning ascribed to it in Section 5(b).

“Notice Period” has the meaning ascribed to it in Section 5(b).

“NRS” means the Nevada Revised Statutes.

“Operating Supplies” has the meaning ascribed to it in Section 3(a)(iv).

“Permits” has the meaning ascribed to it in Section 8(n).

“Permitted Exceptions” has the meaning ascribed to it in Section 5(a).

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, limited
liability company, limited liability partnership, governmental authority, or
other entity of whatever nature.

“Personal Property” has the meaning ascribed to it in Recital 3(2)(viii).

“Project Capital Expenditures” has the meaning ascribed to it in Section 14(h).

5


--------------------------------------------------------------------------------


 

 

“Purchased Assets” has the meaning ascribed to it in Section 3(a).

“Purchase Price” has the meaning ascribed to it in Section 4.

“Purchaser” has the meaning ascribed to it in the introductory paragraph.

“Purchaser’s Closing Deliveries” has the meaning ascribed to it in Section
11(b).

“Ramada Agreements” shall mean the License Agreement dated as of September 4,
1998, as amended as of March 22, 1999, and as further amended as of January 27,
2005, by and between Ramada Franchise Systems, Inc., Speakeasy Gaming of Las
Vegas, Inc., and MTR Gaming Group, Inc., and the ancillary agreements executed
in connection therewith, relating to a license to operate a Ramada® System Unit
located at 3227 Civic Center Drive, Las Vegas, NV 89030, designated as Unit #
5692-85312.

“Real Property” has the meaning ascribed to it in Recital A.

“Recognized Environmental Condition” shall mean the presence or likely presence
of any Hazardous Substance on the Real Property under conditions that indicate
an existing release, a past release or a material threat of release of any
Hazardous Substance into structures on the Real Property or into the ground,
groundwater, or surface water of the Real Property.

“Seller” has the meaning ascribed to it in the introductory paragraph.

“Seller’s Affiliates” has the meaning ascribed to it in Section 9(b).

“Seller’s Closing Deliveries” has the meaning ascribed to it in Section 11(a).

“Seller’s Deposits” means any deposits for rooms and/or services furnished
relating to the pre-closing period, including, but not limited to, all security
and other deposits, advance or pre-paid rents or other amounts and key money or
deposits (including any interest thereon) and all money stored on deposit at the
Hotel belonging to, and stored in an account for a person.

“Seller’s Employees” has the meaning ascribed to it in Section 8(p).

“Serta Expenditure” has the meaning ascribed to it in Section 14(h).

“Survey” has the meaning ascribed to it in Section 5.

“Taxes” means any and all taxes, charges, fees, levies, tariffs, duties,
liabilities, impositions or other assessments of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any tax authority or other Governmental Authorities,
including income, gross receipts, profits, gaming,

6


--------------------------------------------------------------------------------


 

 

excise, real or personal property, environmental, sales, use, value-added, ad
valorem, withholding, social security, retirement, employment, unemployment,
workers’ compensation, occupation, service, license, net worth, capital stock,
payroll, franchise, gains, stamp, transfer taxes, and shall include any
Liability for the taxes of any other Person under Treasury Regulation Section
1.1502-6 (or any similar provision of state, local, or foreign law), or as a
transferee or successor, by contract, or otherwise.

“Title Insurance Company” shall mean Nevada Title Company, 2500 N. Buffalo,
Suite 150, Las Vegas, Nevada  89128 (Attention:  Troy Lochhead) or such other
nationally recognized title insurance company that may be designated by the
Purchaser.

“Title Report” has the meaning ascribed to it in Section 5(a).

“Title Policy” has the meaning ascribed to it in Section 12(a)(iii).

“Tray Ledger” means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Hotel on the evening of the
Closing Date.

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988 and
analogous state and local law.

(b)           Interpretation.  Whenever required by the context of this
Agreement, the singular shall include the plural and the masculine shall include
the feminine and vice versa.

2.             Deposit.

(a)           Deposit.  Contemporaneously with the execution by Purchaser of
this Agreement, Purchaser will deliver to the Title Insurance Company the amount
of Six Hundred Fifty Thousand Dollars ($650,000) to be held by the Title
Insurance Company as a deposit (the “Earnest Money”, and together with any
interest earned thereon, and together with any Extension Fees, the “Deposit”). 
Upon Closing, the Deposit shall be applicable to the Purchase Price.  Upon
termination of this Agreement, the Deposit shall be payable pursuant to Section
15.  All interest earned on the Deposit shall inure to the benefit of the party
entitled to the Deposit.  The Title Insurance Company shall hold the Deposit in
an interest-bearing account in a federally insured commercial bank, money market
account, overnight repurchase agreements, or other similar investments, so long
as the funds are available on one (1) business day’s notice.

(b)           Disputes.  If there is a dispute between the parties concerning
the Seller’s or Purchaser’s right to receive the Deposit, the Title Insurance
Company shall continue to hold the Deposit in an interest-bearing account, in
accordance with the terms of this Section 2, until the dispute is resolved by
the Seller and the Purchaser or until otherwise directed by a court of competent
jurisdiction.  In the alternative, the Title Insurance Company may interplead
the Deposit with any Court having jurisdiction over the parties and located in
the State of Nevada.  In the event of the exercise by Title Insurance Company of
its obligations or rights hereunder, both

7


--------------------------------------------------------------------------------


 

 

Seller and Purchaser, each on its respective behalf, covenant and agree to
indemnify and hold the Title Insurance Company harmless from and against any
Losses, claims, damage or costs (including counsel and filing fees) incurred
under this Agreement except to the extent caused by the gross negligence or
willful misconduct of Title Insurance Company.

3.             Purchased Assets and Excluded Assets.

(a)           Purchased Assets.  On the terms and subject to the conditions
contained in this Agreement, Purchaser agrees to purchase and accept from
Seller, and Seller agrees to sell, assign, transfer, convey and deliver to
Purchaser at Closing, all of Seller’s right, title and interest in and to the
following assets free and clear of all liens and security interests (the
“Purchased Assets”):

(i)            The Real Property, including, but not limited to, all right,
title and interest of Seller in and to any easements, hereditaments covenants
and other rights appurtenant to such land; and all right, title and interest of
Seller in and to any land lying in the bed of any existing dedicated street,
road, avenue or alley, open or closed, in front of or adjoining such land;

(ii)           All improvements owned by Seller and located on the Real Property
including, but not limited to, buildings containing 130 guest rooms (of which 95
are presently in use), an approximately 15,600 square foot casino, and all other
improvements situated on the Real Property including all existing parking spaces
(collectively, the “Improvements”);

(iii)          Furniture, furnishings, fixtures, televisions, kitchen and other
equipment and non-consumable items located in the Hotel or used in the operation
of the Business (collectively, “FF&E”);

(iv)          An assortment of operating inventories and supplies consisting of
housekeeping and laundry sup­plies, food and beverage stock, paper and
accounting supplies and similar consumable items (collectively, the “Operat­ing
Supplies”);

(v)           All of Seller’s right, title and interest in and to all advance
reservations, bookings for use of banquet facilities, the restaurant and any
meeting rooms, and other deposits;

(vi)          Any telephone numbers, facsimile numbers, email addresses,
websites or other communication assets used primarily in connection with
Seller’s Business;

(vii)         All computer hardware, software and accessories;

(viii)        The Gaming Assets (the Gaming Assets, together with items (iii)
through (vii) collectively, the “Personal Property”);

(ix)           Any Contracts and Leases which Purchaser agrees to assume
pursuant to Section 7(a);

8


--------------------------------------------------------------------------------


 

 

(x)            All intangible personal property owned by Seller and used
primarily or exclusively in connection with the operation of the Seller’s
Business, including without limitation all rights to the name “Speedway Hotel
and Casino”, and all other plans, specifications, drawings, engineering reports,
surveys, player and customer lists, vendor lists, records and information and
all patents, inventions, trade secrets, and licenses owned by Seller with
respect to the foregoing (collectively, the “Intangible Property”);

(xi)           Subject to Section 3(d), below, all books, records, ledgers,
files, information, data and other written materials to the extent related to
the ownership or operation of the Seller’s Business, including, without
limitation, books and records relating to Taxes which are payable in connection
with the ownership or operation of the Seller’s Business, including, without
limitation, accounting and tax records and information pertaining to events
occurring in connection with Seller’s ownership or operation of the Seller’s
Business on or prior to the Closing Date (collectively, the “Books and
Records”);

(xii)          The Tray Ledger;

(xiii)         The House Funds;

(xiv)        The Accounts Receivable;

(xv)         The Seller’s Deposits; and

(xvi)        The Markers.

(b)           Excluded Assets.  Notwithstanding any other provision hereof to
the contrary, the Purchased Assets purchased by Purchaser pursuant to this
Agreement shall not include any of the following property or assets owned by
Seller (the “Excluded Assets”):

(i)            Any insurance policies relating to the Seller’s Business and
rights thereunder;

(ii)           Causes of action, claims (other than warranty claims relating to
any of the Personal Property, which warranty claims shall be included in the
Personal Property transferred to Purchaser hereunder) and litigation with
respect to matters arising prior to the Closing;

(iii)          All rights of indemnification, claims and causes of action which
relate to the operation of the Seller’s Business prior to the Closing,
including, without limitation, those arising by operation of law or in equity or
otherwise, but excluding warranty claims with respect to the Personal Property
or product liability claims against the suppliers or manufacturers thereof;

(iv)          Any Contracts or Leases not listed on Schedule 7(a) attached
hereto and made a part hereof or which Purchaser does not agree to assume
pursuant to Section 7(a);

9


--------------------------------------------------------------------------------


 

 

(v)           Receivables and revenues earned and accrued for the period of time
prior to the Closing Date; and

(vi)          The use of the “Ramada” name, reservation system, or any computer
programs or equipment that belongs to or is used by Seller pursuant to a license
or other agreement with Ramada Franchise Systems, Inc. or its affiliates.

(c)           Conveyance.  Seller agrees that it will, at any time and from
time-to-time after the Closing Date, upon request and at the expense of the
Purchaser, do, execute, acknowledge or deliver, all such further acts, deeds,
assignments, conveyances and assurances as may reasonably be required for the
better conveying, transferring, assigning, assuring and confirming the Purchased
Assets to Purchaser.

(d)           Electronic Books and Records.  Certain books and records,
including the following, are maintained in electronic form on the computer
system of Seller and its parent corporation, MTR Gaming Group, Inc., a Delaware
corporation:  (i) general ledger, (ii) disbursement journals and (iii) payroll
records maintained in connection with the processing of payroll through ADP,
Inc. (collectively, the “Electronic Books and Records”).  Purchaser acknowledges
that, notwithstanding anything in this Agreement to the contrary, Seller may
retain the originals of such Electronic Books and Records; provided however,
that Seller agrees at the Closing and subsequent thereto Seller shall, at no
charge to the Purchaser, (y) immediately upon reasonable request by Purchaser
provide Purchaser with a hard copy of the Electronic Books and Records certified
by Seller to be true, accurate and complete to the best of the Seller’s
knowledge and belief and (z) immediately upon request by the Nevada Gaming
Authorities make available the originals of the Electronic Books and Records to
the Nevada Gaming Authorities.  Purchaser agrees that, upon the reasonable
requests of Seller made from time to time, Purchaser shall immediately provide
Seller, at no charge to Seller, with copies of the Books and Records requested
by the Purchaser that pertain to periods prior to the Closing Date.

4.             Purchase Price and Terms of Payment.  The purchase price shall be
Eighteen Million One Hundred Seventy Five Thousand Dollars ($18,175,000) (the
“Purchase Price”) payable at Closing in immediately available funds, adjusted as
provided for prorations and costs associated with the Closing as set forth
herein.

5.             Title.

(a)           Title Report.  Purchaser has received the First Amendment to the
Title Report for Order Number 06-10-0152-DTL, dated January 22, 2007 issued by
the Title Insurance Company (the “Title Report”) on or before the Effective Date
as evidence of the status of Seller’s title to the Purchased Assets.  The
exceptions listed on Exhibit “B” attached hereto and made a part hereof shall be
deemed to have been approved by Purchaser as of the Effective Date and
constitute the “Permitted Exceptions” and shall include any rights, interests or
claims shown on the ALTA/ACSM land title survey, certified on January 2, 2007
and prepared by Heritage Surveying.  Notwithstanding anything in Exhibit B to
the contrary, real estate taxes shall be

10


--------------------------------------------------------------------------------


 

 

prorated at Closing in accordance with Section 14 hereof.

(b)           Defects Arising After the Effective Date.  The Title Report shall
be updated not later than five (5) business days prior to the Closing by
Seller.  If the updated Title Report shows exceptions to title not shown by the
original Title Report which render Seller’s title to the Property unmarketable
and uninsurable or which materially affect Purchaser’s intended use of the
Purchased Assets (“Non-Monetary Defect”), or, if the Property should become
subject to a Monetary Encumbrance (together with any Non-Monetary Defect,
“Defects”), Purchaser may object to such Defects by delivering to Seller an
itemized written notice of Purchaser’s objection to such Defects (“Defect
Notice”) within five (5) business days after the date of delivery to Purchaser
of the updated Title Report or, if earlier, the Closing Date (the “Notice
Period”).  Purchaser’s failure to deliver a Defect Notice during the Notice
Period shall be deemed a waiver of Purchaser’s right to object to such Defects,
and Purchaser shall then accept such title as is described in the Title Report,
as updated, without reserving any claim against Seller for Defects.

(c)           Seller’s Cure of Non-Monetary Defects.  If Purchaser provides a
Defect Notice to Seller during the Notice Period, Seller shall have five (5)
business days after receipt of the Defect Notice within which to give written
notice to Purchaser as to whether Seller elects to cure any Non-Monetary
Defects.  Failure to notify Purchaser in writing within such period of Seller’s
election shall be deemed Seller’s election not to cure any such Non-Monetary
Defects.  If Seller elects, in its sole discretion, to cure any Non-Monetary
Defects, Seller shall have thirty (30) days after receipt of the Defect Notice
to cure any such Non-Monetary Defects which it elected to cure, and the Closing
Date shall, if necessary, be extended accordingly.  Purchaser shall have five
(5) business days following either receipt of Seller’s notice electing not to
cure any Non-Monetary Defect or the date on which Seller is deemed to have
elected not to cure any Non-Monetary Defect in which to elect either to (i)
waive its objection to any Non-Monetary Defect that Seller does not or is deemed
not to elect to cure; or (ii) terminate this Agreement upon written notice to
Seller and the Title Company.  Seller shall be obligated to cure Monetary
Encumbrances in accordance with Section 5(d).

(d)           Monetary Encumbrances.  Seller shall be under no obligation to
remove Non-Monetary Defects, and any failure or refusal of Seller to do so shall
not be a default of Seller hereunder.  Seller shall be obligated to pay all
obligations secured by liens encumbering the Property (other than any
non-delinquent Taxes and assessments and any encumbrances created or suffered by
Purchaser) which are unpaid and liquidated at the Closing (“Monetary
Encumbrances”) in the manner provided below.  For purposes of the prior
sentence, a Monetary Encumbrance is “liquidated” only if it is fixed either by
agreement of Seller and the Person asserting the Encumbrance or by operation of
Law.  In order to cure a Monetary Encumbrance and, if Seller desires to attempt
to cure any other Defects, Seller shall have the option to extend the Closing
Date for a period of thirty (30) days, by giving written notice of such
extension election to Purchaser and Title Insurance Company on or prior to the
Closing Date.  Seller may cure Monetary Encumbrances by any of the following
methods: (i) payment and release of such Monetary Encumbrance of record; (ii)
posting a bond which causes such Monetary Encumbrance to cease to be a Lien on
the Property; (iii) providing indemnification to the Title Insurance

11


--------------------------------------------------------------------------------


 

 

Company against adverse final adjudication of any Monetary Encumbrance and
having the Title Insurance Company provide a Title Policy which deletes such
Monetary Encumbrance as an exception to title; or (iv) an adjustment to the
Purchase Price providing Purchaser with a credit for the amount of such Monetary
Encumbrance.

6.             Due Diligence.

[Intentionally Deleted]

7.             Assumed Liabilities and Excluded Liabilities.

(a)           Assumed Liabilities.  Subject to the terms and conditions set
forth in this Agreement, from and after the Closing, Purchaser shall assume and
agree to discharge and perform when due only the future obligations, commitments
and liabilities under those Contracts and Leases listed on Schedule 7(a)
attached hereto which Seller agrees to assign to Purchaser and Purchaser agrees
to assume, but only to the extent the same relate to performance on or after the
Closing Date (“Assumed Liabilities”); provided, however, that Purchaser shall
not be required to assume any Contract or Lease (i) entered into by Seller after
the date of this Agreement without Purchaser’s prior written consent, or (ii)
that is not listed on Schedule 7(a).  The Ramada Agreements shall be listed on
Schedule 7(a).

(b)           Excluded Liabilities.  Notwithstanding any provision hereof to the
contrary, Purchaser shall not assume nor otherwise be responsible for any of the
liabilities and obligations of Seller other than the Assumed Liabilities (the
“Excluded Liabilities”), which Excluded Liabilities shall remain the
responsibility and obligation of Seller, and shall not be assumed by Purchaser. 
Without limiting the generality of the foregoing, Excluded Liabilities shall
include:

(i)            Any liabilities for legal, accounting, audit and investment
banking fees, and any other fees or expenses incurred by Seller in connection
with the negotiation and preparation of this Agreement and the sale of the
Purchased Assets to Purchaser;

(ii)           Any liabilities of Seller for Taxes, but subject to the
prorations and adjustments set forth herein;

(iii)          Any liabilities relating to Excluded Assets;

(iv)          Any liabilities relating to pending litigation;

(v)           All of Seller’s indebtedness or accounts payable which arose prior
to the date of Closing; and

(vi)          Except as expressly provided in this Agreement, (i) any
liabilities, including, without limitation, back pay or fringe benefits of
Seller’s Employees or any obligation under the Benefit Plans, fines, penalties,
attorney’s fees and costs or other liabilities, including, without limitation,
WARN liabilities, relating to the Seller’s Employees (as defined below), (ii)

12


--------------------------------------------------------------------------------


 

 

any dispute with any labor organizations, or (iii) any dispute or cost liability
relating thereto, with any past or present employee of Seller arising on or
prior to the Closing Date.

(c)           Ramada Agreements.  Purchaser shall seek to assume the Ramada
Agreements and shall pay all application and initiation fees and other costs in
connection with such assumption.  Purchaser acknowledges under the Ramada
Agreements, Ramada Franchise Systems, Inc. must consent to the assumption by
Purchaser of the Ramada Agreements.  In the event that Purchaser is unable to
assume the Ramada Agreements for any reason, Purchaser’s liability as to the
Ramada Agreements shall be limited to One Hundred Thousand Dollars ($100,000).

8.             Representations and Warranties of Seller.

Seller represents and warrants to Purchaser that, to the best of Seller’s
knowledge and belief, the following shall be true and complete in all material
respects:

(a)           Seller is duly organized and validly existing under the laws of
its state of incorporation and has all requisite power and authority to carry on
its business as now being conducted.  Seller is duly qualified or licensed to do
business and is in good standing in each jurisdiction in which the property
owned, leased or operated by it or the nature of the business conducted by it
makes such qualification or licensing necessary.


(B)           SELLER HAS A GOOD, VALID AND MARKETABLE FEE INTEREST IN THE REAL
PROPERTY.  SELLER HAS NOT RECEIVED WRITTEN NOTICE OF, NOR DOES SELLER HAVE ANY
KNOWLEDGE OF, ANY PROCEEDINGS PENDING (AND, TO THE KNOWLEDGE OF SELLER, OVERTLY
CONTEMPLATED OR THREATENED) OR OTHERWISE RELATING TO THE REAL PROPERTY OR THE
INTERESTS OF SELLER THEREIN, WHICH WOULD BE REASONABLY LIKELY TO INTERFERE WITH
USE, OWNERSHIP, IMPROVEMENT, DEVELOPMENT AND/OR OPERATION.  AS OF THE DATE
HEREOF, THERE ARE NO CONTRACTS OR LEASES OR OTHER OBLIGATIONS OUTSTANDING FOR
THE SALE, EXCHANGE, MATERIAL ENCUMBRANCE OR TRANSFER OF THE REAL PROPERTY OTHER
THAN THIS AGREEMENT.  TO THE BEST OF SELLER’S KNOWLEDGE AND BELIEF, THERE ARE NO
ENVIRONMENTAL CONDITIONS, INCLUDING, BUT NOT LIMITED TO HAZARDOUS WASTE
AFFECTING THE REAL PROPERTY OR THREATENED ENFORCEMENT OR INVESTIGATIVE ACTION BY
A GOVERNMENTAL AUTHORITY INVOLVING A RECOGNIZED ENVIRONMENTAL CONDITION WITH
RESPECT TO THE REAL PROPERTY THAT WOULD PREVENT OR HINDER REDEVELOPMENT OF THE
REAL PROPERTY OR REQUIRE REMEDIATION UNDER ANY GOVERNMENTAL REGULATION.

 (c)     Seller is a “United States person” within the meaning of Sections
1445(f)(3) and 7701(a)(3) of the Internal Revenue Code of 1986, as amended.

(d)           No attachment, execution proceedings, assignments for the benefit
of creditors, insolvency, bankruptcy, reorganization, or other proceedings are
pending or threatened against Seller.

(e)           Seller has the legal power, right and authority to enter into this
Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.

13


--------------------------------------------------------------------------------


(f)            All requisite action (corporate, partnership or otherwise) has
been taken by Seller in connection with entering into this Agreement, the
instruments referenced herein and the consummation of the transactions
contemplated hereby.

(g)           This Agreement and all documents required hereby to be executed by
Seller are and shall be valid, legal, binding obligations of, and enforceable
against, Seller in accordance with their terms, subject only to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws, or
equitable principles affecting or limiting the rights of contracting parties
generally.

(h)           The execution and delivery of this Agreement by Seller does not,
and the consummation by Seller of the transactions to which it is a party that
are contemplated by this Agreement will not, (i) conflict with, or result in any
violation or breach of, any provision of the articles of incorporation, bylaws
or other organizational documents of Seller, (ii) result in any violation or
breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any material benefit) or require an approval under,
any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, contract or obligation to which Seller is a party or by which
Seller or any of the Purchased Assets may be bound.


(I)            NO APPROVAL OF OR FROM ANY COURT, ARBITRATOR OR GOVERNMENTAL,
ADMINISTRATIVE OR REGULATORY AUTHORITY, AGENCY, COMMISSION, BODY OR
INSTRUMENTALITY, DOMESTIC OR FOREIGN, OTHER THAN THE GAMING AUTHORITIES (EACH, A
“GOVERNMENTAL AUTHORITIES”) OTHER THAN GAMING APPROVALS IS REQUIRED BY OR WITH
RESPECT TO SELLER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT BY SELLER OR THE CONSUMMATION BY SELLER OF THE TRANSACTIONS TO WHICH
IT IS A PARTY THAT ARE CONTEMPLATED HEREBY.


(J)            THE AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2002 AND FOR
THE YEAR ENDING DECEMBER 31, 2002; THE AUDITED FINANCIAL STATEMENTS AS OF
DECEMBER 31, 2003 AND FOR THE YEAR ENDING DECEMBER 31, 2003; THE AUDITED
FINANCIAL STATEMENTS AS OF DECEMBER 31, 2004 AND FOR THE YEAR ENDING DECEMBER
31, 2004; THE AUDITED FINANCIAL STATEMENTS AS OF DECEMBER 31, 2005 AND FOR THE
YEAR ENDING DECEMBER 31, 2005; AND THE UNAUDITED INCOME STATEMENT FOR THE TWELVE
MONTHS ENDING SEPTEMBER 30, 2006, ATTACHED HERETO AND MADE A PART HEREOF AS
EXHIBIT “C”, CONTAIN A TRUE AND COMPLETE COPY OF THE AUDITED OR UNAUDITED
FINANCIAL REPORTS RELATING TO THE HOTEL FOR SUCH TIME PERIODS (COLLECTIVELY, THE
“FINANCIAL INFORMATION”).  THE FINANCIAL INFORMATION WAS PREPARED IN ACCORDANCE
WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN EFFECT AT THE TIME OF SUCH
PREPARATION APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED
(EXCEPT AS MAY BE INDICATED IN THE NOTES TO SUCH FINANCIAL STATEMENTS) AND
FAIRLY PRESENTED IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF
THE HOTEL AS OF SUCH DATE SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO
NORMAL YEAR-END ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES.


(K)           EXCEPT AS SET FORTH IN THE FINANCIAL INFORMATION AND THE
INFORMATION SET FORTH ON SCHEDULE 8(K), SELLER HAS NO LIABILITIES.

14


--------------------------------------------------------------------------------


(l)            Each Contract and Lease is valid and binding upon Seller (and, to
Seller’s knowledge, on all other parties thereto), in accordance with its terms
and is in full force and effect.  There is no breach or violation of or default
by Seller, or to the best of Seller’s knowledge, by the other parties thereto,
under any of the Contracts or Leases, whether or not such breach, violation or
default has been waived.

(m)          There is no proceeding against Seller, pending before any
Governmental Authorities, or as to which Seller has received any written notice
of assertion or, to the knowledge of Seller any proceeding threatened, relating
to the Purchased Assets.

(n)           Each of its directors, officers, stockholders, Persons performing
management functions similar to officers (collectively, “Key Persons”) hold all
approvals of all Governmental Authorities (including all Gaming Approvals)
necessary to conduct the business and operations conducted at the Business,
including, but not limited to Seller’s grandfathered non-conforming unrestricted
gaming license, and to ensure that the present structure, use, operation and
maintenance of the Business is authorized by, and in compliance with,
Governmental Regulations, including, but not limited to, true and correct
legible copies of any or all certificates of occupancy (or the equivalent), any
or all permits, licenses and other authorizations and entitlements issued with
respect to the Business and Real Property, and each portion of space in the
Business and Real Property occupied by hotel guests (collectively, the
“Permits”), each of which is in full force and effect and no event has occurred
which may cause, or upon the giving of notice or passage of time or both, would
cause, revocation, non-renewal, modification, suspension, limitation or
termination of any Permit that currently is in effect.  Seller and, to the
knowledge of Seller, Key Persons, are in compliance with the terms of the
Permits.  The Business is not being conducted in violation of any law of any
Governmental Authorities.  Seller has not received a notice of any investigation
or review by any Governmental Authorities with respect to the Purchased Assets
that is pending, and, to the knowledge of Seller, no investigation or review is
threatened, nor has any Governmental Authority indicated any intention to
conduct the same.  Seller has not received any written claim, demand, notice,
complaint, order from any Governmental Authority in the past three (3) years
relating to any violation or possible violation of any Gaming Laws which did or
would be reasonably likely to result in fines or penalties of Fifty Thousand
Dollars ($50,000) or more.  To Seller’s knowledge, there are no facts, which if
known to the Gaming Authorities, would be reasonably likely to result in the
revocation, limitation or suspension of a Permit under the Gaming Laws.

(o)           Schedule 8(o) hereof is a true and complete listing of the Gaming
Assets located at the Hotel as of the Effective Date.

(p)           Schedule 8(p) hereof sets forth as of the Effective Date, the
names and job titles (or positions held) of each of the employees of the
Business (the “Seller’s Employees”) and the current annual base salary (or
hourly rate) and most recent bonus paid to each of Seller’s Employees.  Seller
is not a party to any collective bargaining agreement applicable to employees at
the Hotel and to the knowledge of Seller there are no activities or proceedings
of any labor

15


--------------------------------------------------------------------------------



UNION TO ORGANIZE ANY NON-UNIONIZED EMPLOYEES AT THE HOTEL.  THERE ARE NO UNFAIR
LABOR PRACTICE CHARGES, COMPLAINTS OR PETITIONS FOR ELECTIONS PENDING AGAINST
SELLER BEFORE THE NATIONAL LABOR RELATIONS BOARD, OR ANY SIMILAR LABOR RELATIONS
GOVERNMENTAL BODIES, OR, OF WHICH SELLER HAS RECEIVED NOTICE.  THERE IS NO
STRIKE, SLOWDOWN, WORK STOPPAGE OR LOCKOUT, OR, TO THE KNOWLEDGE OF SELLER,
THREAT THEREOF, BY OR WITH RESPECT TO ANY EMPLOYEES THAT WORK AT THE HOTEL.


(Q)           SCHEDULE 8(Q) HEREOF SETS FORTH AN ACCURATE AND COMPLETE LIST OF
ALL (I) “EMPLOYEE WELFARE BENEFIT PLANS,” WITHIN THE MEANING OF SECTION 3(1) OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE RULES
AND REGULATIONS THEREUNDER (“ERISA”) AND (II) MATERIAL BONUS, STOCK OPTION,
STOCK PURCHASE, RESTRICTED STOCK, INCENTIVE, FRINGE BENEFIT, PROFIT-SHARING,
PENSION OR RETIREMENT, DEFERRED COMPENSATION, MEDICAL, LIFE INSURANCE,
DISABILITY, ACCIDENT, SALARY CONTINUATION, SEVERANCE, ACCRUED LEAVE, VACATION,
SICK PAY, SICK LEAVE, SUPPLEMENTAL RETIREMENT AND UNEMPLOYMENT BENEFIT PLANS,
PROGRAMS, ARRANGEMENTS, COMMITMENTS AND/OR PRACTICES (WHETHER OR NOT INSURED)
FOR SELLER’S EMPLOYEES (ALL OF THE FOREGOING PLANS, PROGRAMS, ARRANGEMENTS,
COMMITMENTS, PRACTICES AND CONTRACTS REFERRED TO IN (I) AND (II) ABOVE ARE
REFERRED TO, THE “BENEFIT PLANS”).  TRUE AND COMPLETE COPIES OF EACH OF THE
BENEFIT PLANS (OR A SUMMARY THEREOF) HAVE BEEN MADE AVAILABLE BY SELLER TO
PURCHASER.  SELLER DOES NOT MAINTAIN “EMPLOYEE PENSION BENEFIT PLANS,” WITHIN
THE MEANING OF SECTION 3(2) OF ERISA OR A 401(K) PLAN.


(R)            ALL MATERIAL TAX RETURNS REQUIRED TO BE FILED WITH RESPECT TO THE
REAL PROPERTY AND THE BUSINESS FOR ALL PERIODS THROUGH AND INCLUDING THE CLOSING
DATE HAVE BEEN DULY AND TIMELY FILED WITH THE APPROPRIATE GOVERNMENTAL
AUTHORITIES IN ALL JURISDICTIONS IN WHICH SUCH TAX RETURNS ARE REQUIRED TO BE
FILED, AND SUCH TAX RETURNS ARE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL
RESPECTS.  ALL TAXES SHOWN AS DUE ON SUCH TAX RETURNS HAVE BEEN TIMELY PAID. 
ALL MATERIAL TAXES REQUIRED TO BE WITHHELD AND PAID WITH RESPECT TO (A) SELLER’S
BUSINESS; OR (B) ANY AMOUNTS OWED BY SELLER TO ANY EMPLOYEE, CREDITOR,
INDEPENDENT CONTRACTOR OR OTHER THIRD PARTY HAVE BEEN DULY AND TIMELY WITHHELD
AND PAID.  TO THE KNOWLEDGE OF SELLER, THERE ARE NO PENDING OR THREATENED AUDITS
OR INVESTIGATIONS WITH RESPECT TO TAXES RELATING TO THE REAL PROPERTY OR
SELLER’S BUSINESS.


(S)           TO SELLER’S KNOWLEDGE, NO HAZARDOUS SUBSTANCES HAVE BEEN STORED ON
THE REAL PROPERTY AND SELLER IS NOT SUBJECT TO ANY PENDING OR, TO SELLER’S
KNOWLEDGE, THREATENED ENFORCEMENT OR INVESTIGATORY ACTION BY ANY GOVERNMENTAL
AUTHORITIES REGARDING HAZARDOUS SUBSTANCES WITH RESPECT TO THE REAL PROPERTY.


(T)            TO SELLER’S KNOWLEDGE, THERE ARE NO MATERIAL ENVIRONMENTAL
CONDITIONS PERTAINING TO THE REAL PROPERTY WHICH ARE NOT REFLECTED IN (I) THAT
CERTAIN PHASE I ENVIRONMENTAL REPORT OF KLEINFELDER, INC., DATED APRIL 22, 1998,
AS SUPPLEMENTED BY THAT CERTAIN LETTER FROM KLEINFELDER, INC., TO ROBERT GACH,
DATED AUGUST 13, 1998, AND (II) THAT CERTAIN PHASE I ENVIRONMENTAL SITE
ASSESSMENT OF UNOCAL PROPERTY 6484 OF PHR ENVIRONMENTAL CONSULTANTS, INC., DATED
OCTOBER, 1997, (III) THAT CERTAIN PHASE I ENVIRONMENTAL SITE ASSESSMENT OF
BROADBENT & ASSOCIATES, INC., DATED OCTOBER 1991 AND (IV) THAT CERTAIN SITE
INVESTIGATION REPORT OF HARDING LAWSON ASSOCIATES, DATED APRIL 25, 1988.

16


--------------------------------------------------------------------------------


(u)           There are no billboard Leases encumbering the Real Property.

9.                                       “As Is” Sale.

(a)           Purchaser expressly acknowledges and agrees to accept the
Purchased Assets on an “as-is-where-is and with all faults” basis, except as
otherwise provided in this Agreement.

(b)           This Agreement, as written, contains all the terms of the
agreement entered into between the parties as of the date hereof, and Purchaser
acknowledges that neither Seller nor any person controlling, controlled by or
under common control with Seller (collectively, “Seller’s Affiliates”), nor any
of their agents or representatives, has made any representations or warranties
or held out any inducements to Purchaser, and Seller hereby specifically
disclaims any representation or warranty, oral or written, past, present or
future, other than those specifically set forth in this Agreement.  Without
limiting the generality of the foregoing, neither Seller nor any of Seller’s
Affiliates, nor any of Seller’s agent or representatives has or is willing to
make any representations or warranties, express or implied, other than as may be
expressly set forth herein, as to: (i) the current or future real estate tax
liability, assessment or valuation of the Real Property; (ii) the potential
qualification of the Real Property for any and all benefits conferred by any
laws whether for subsidies, special real estate tax treatment, insurance,
mortgages (except to the extent granted to an affiliate of Seller) or any other
benefits, whether similar or dissimilar to those enumerated; (iii) the current
or future use of the Real Property; (iv) the status of the market in which the
Real Property is located; or (v) the actual or projected income or operating
expenses of the Business.

(c)           Purchaser acknowledges that Seller has afforded and will afford
Purchaser the opportunity for full and complete investigations, examinations and
inspections of the Purchased Assets and all pertinent information. Purchaser
acknowledges and agrees that the information delivered or made available to
Purchaser and Purchaser’s representatives by Seller or Seller’s Affiliates, or
any of their agents or representatives may have been prepared by third parties
and may not be the work product of Seller and/or any of Seller’s Affiliates.

(d)           Purchaser or anyone claiming by, through or under Purchaser,
hereby fully and irrevocably releases Seller and Seller’s Affiliates, and their
agents and representatives, from any and all claims that it may now have or
hereafter acquire against Seller or Seller’s Affiliates, or their agents or
representatives of any cost, loss, liability, damage, expense, action or cause
of action, whether foreseen or unforeseen, arising from or related to any
construction defects, errors, or omissions on or in the Real Property, except to
the extent created by Seller or Seller’s Affiliates and except for claims
against Seller based upon any obligations and liabilities of Seller expressly
provided in this Agreement.

10.           Representations and Warranties of Purchaser.

Purchaser hereby represents and warrants to Seller as follows:

17


--------------------------------------------------------------------------------


(a)           No attachment, execution proceedings, assignments for the benefit
of creditors, insolvency, bankruptcy, reorganization, or other such proceedings
are pending or, to the best of its knowledge, threatened against Purchaser or
its principals.

(b)           Purchaser has the legal power, right and authority to enter into
this Agreement and the instruments referenced herein and to consummate the
transactions contemplated hereby.

(c)           All requisite action (corporate, partnership or otherwise) has
been taken by Purchaser in connection with entering into this Agreement, the
instruments referenced herein and the consummation of the transactions
contemplated hereby, and no consent of officer, director, shareholder.

(d)           This Agreement and all documents required hereby to be executed by
Purchaser are and shall be valid, legal, binding obligations of, and enforceable
against, Purchaser in accordance with their terms, subject only to applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws, or
equitable principles affecting or limiting the rights of contracting parties
generally.

(e)           Neither the execution and delivery of this Agreement and the
documents referenced herein nor the consummation of the transactions
contemplated herein nor compliance with the terms of this Agreement and the
documents referenced herein conflict or result in the material breach of any
terms, conditions or provisions of, or constitute a default under, any bond,
note or other evidence of indebtedness or any contract, indenture, mortgage,
deed of trust, loan,  lease or other agreements or instruments to which
Purchaser is a party or by which Purchaser may be bound.

(f)            Purchaser represents that Purchaser it knows of no reason why it
would be denied any license or permit required for the consummation of the
transactions contemplated by this Agreement.

 11.          Closing Deliveries.

(a)           Seller’s Closing Deliveries.  On or before the Closing Date,
Seller shall execute, acknowledge and deliver (as appropriate) to the Title
Insurance Company the following (“Seller’s Closing Deliveries”):

(i)            A grant, bargain and sale deed in proper form for recording,
conveying the Real Property and Improvements to Purchaser, free and clear of all
liens, leases encumbrances, covenants, conditions and other matters affecting
title, except for the Permitted Exceptions (the “Deed”);

(ii)           A bill of sale conveying to Purchaser the Personal Property and
the Intangible Property;

18


--------------------------------------------------------------------------------


(iii)          An assignment and assumption agreement to transfer the Contracts
and Leases assumed by Purchaser pursuant to Section 7(a) (the “Assignment
Agreement”);

(iv)          A State of Nevada declaration of value form (“DOV”) setting forth
the allocation of the Purchase Price;

(v)           A FIRPTA;

(vi)          An owner’s affidavit, in the customary form, with respect to the
absence of claims which would give rise to mechanics’ liens and the absence of
parties in possession of the Real Property other than Seller pursuant to the
terms of Leases, or such other assurances as shall be reasonably required to
enable Purchaser to obtain the Title Policy; and

(vii)         All such other instruments or documents as may be reasonably
required by Purchaser or the Title Insurance Company in order to consummate the
transactions contemplated hereby.

(b)           Purchaser’s Closing Deliveries.  On or before the Closing Date,
Purchaser shall execute, acknowledge and deliver (as appropriate) to the Title
Insurance Company the following (“Purchaser’s Closing Deliveries”):

(i)            The balance of the Purchase Price;

(ii)           The Assignment Agreement;

(iii)                                   The DOV; and

(iv)          All such other instruments or documents as may be reasonably
required by Purchaser or the Title Insurance Company in order to consummate the
transactions contemplated hereby.

(c)           Post Closing Deliveries.  The Title Insurance Company shall
deliver to Purchaser a conformed copy of the Deed and DOV, the original FIRPTA
and each of the other documents and instruments delivered to the Title Insurance
Company by Seller promptly following the Closing.

12.           Conditions Precedent.

(a)           Conditions Precedent to Purchaser’s Obligations.  The obligation
of Purchaser to purchase the Purchased Assets shall be subject to the following
conditions (all or any of which may be waived, in whole or in part, by
Purchaser):

(i)            The representations and warranties made by Seller in Section 8,
except those representations and warranties which are expressly limited to facts
and circumstances as of

19


--------------------------------------------------------------------------------


the Effective Date, shall be true and correct in all material respects on and as
of the Closing Date with the same force and effect as though such
representations and warranties had been made on and as of such date, and Seller
shall have executed and delivered to Purchaser a certificate dated as of the
Closing Date to the foregoing effect;

(ii)           Seller shall have performed all covenants and obligations
required by this Agreement to be performed or complied with by Seller on or
before the Closing Date;

(iii)          On the Closing Date, (i) Seller’s title to the Real Property
shall be marketable and free-and-clear of all liens, mortgages, deeds of trust,
encumbrances, easements, leases, conditions and other matters affecting title
other than the Permitted Exceptions and other than as permitted under Section 5,
and (ii) the Title Insurance Company shall have committed unconditionally to
issue to Purchaser, or its designee, at standard rates, an ALTA owner’s title
insurance policy covering the Real Property, including such endorsements as
Purchaser may reasonably require, in an amount equal to the Purchase Price,
insuring Purchaser’s title to the Real Property except for the Permitted
Exceptions (“Title Policy”);

(iv)          Seller shall have terminated the employment of all employees and
provided all notices required under WARN with respect to such termination;

(v)           Purchaser or Gaming Operator (pursuant to Section 25) shall have
received all necessary Gaming Approvals;

(vi)          Seller shall have operated and maintained the Business and the
Purchased Assets in the ordinary course of business until the Closing.  The
quantity and condition of the Personal Property on the Closing Date shall, in
all material respects, be the same as on the Effective Date, reasonable wear and
tear excepted; and

(vii)         Seller shall have delivered to the Title Insurance Company all of
Seller’s Closing Deliveries.

(b)           Conditions to Seller’s Obligations.  The obligation of Seller to
sell the Purchased Assets shall be subject to the following conditions (all or
any of which may be waived, in whole or in part, by Seller):

(i)            Purchaser shall have performed all covenants and obligations
required by this Agreement to be performed or complied with by Purchaser on or
before the Closing Date;

(ii)           The Purchaser shall have received all necessary approvals from
the Nevada Gaming Authorities;

(iii)          MTR Gaming Group, Inc. shall have obtained a release from Ramada
Franchise Systems, Inc. of its guaranty of Seller’s obligations under the
License Agreement between Seller and Ramada Franchise Systems, Inc.; and

20


--------------------------------------------------------------------------------


(iv)          Purchaser shall have delivered to the Title Insurance Company all
of Purchaser’s Closing Deliveries.

13.           Closing.

(a)           Closing Date.  Closing shall take place on the earlier of (i)
three hundred sixty five (365) days after the Effective Date or (ii) thirty (30)
business days after the receipt by the parties of all Gaming Approvals (the
“Closing Date”).  Closing shall take place at the office of the Title Insurance
Company or at such other location as Purchaser and Seller shall designate
jointly.  The delivery to the Title Insurance Company of Seller’s Closing
Deliveries and Purchaser’s Closing Deliveries shall be deemed to be a good and
sufficient tender of performance of the terms hereof.  Upon receipt of all
Closing documents and the Purchase Price, the Title Insurance Company shall be
authorized to proceed to record the documents evidencing this transaction.

(b)           Gaming Approval Extensions.  If on or before the Closing Date
specified in Section 13(a)(i) Purchaser shall not have received the Gaming
Approvals, Purchaser may, providing that Purchaser has been acting with
commercially reasonable diligence in seeking to obtain Gaming Approvals and has
not been denied the Gaming Approvals, extend the Closing Date for a period of
thirty (30) days (the “Extension Period”) by delivering written notice of the
same to Seller and Title Insurance Company at least three hundred and fifty five
(355) days after the Effective Date and depositing an additional Fifty Thousand
Dollars ($50,000) into Escrow (the “Extension Fee”) which Extension Fee shall
become part of the Deposit.  If prior to the expiration of the Extension Period
Purchaser has not yet received Gaming Approvals (but has not been denied the
Gaming Approvals), and Purchaser has continued to act with commercially
reasonable diligence in seeking to obtain Gaming Approvals, Purchaser has the
option to continue to extend the Closing Date for six (6) successive additional
thirty (30) day periods by delivering written notice of the each  extension to
Seller and Title Insurance Company at least five (5) days prior to the
expiration of the prior Extension Period and depositing an additional Fifty
Thousand Dollars ($50,000) into Escrow with each such notice which additional
Extension Fees shall also become part of the Deposit.

(c)           Non-Gaming Closing.  If on or before the Closing Date specified in
Section 13(a)(i) Purchaser shall not have received the Gaming Approvals or if on
or before the expiration of the Extension Period(s) specified in Section 13(b)
Purchaser shall not have received the Gaming Approvals, Purchaser, in its sole
and absolute discretion, may proceed to Closing no later than such Closing Date
or on the expiration of such Extension Period(s), and notwithstanding anything
herein to the contrary, the following provisions shall apply:

(i)            Seller shall surrender its gaming licenses and close all gaming
operations conducted at the Hotel;

(ii)           Subject to the receipt of any Gaming Approvals required by the
Gaming

21


--------------------------------------------------------------------------------


Laws, Seller shall retain the Gaming Assets and use or dispose of them as Seller
determines, in Seller’s sole discretion (which shall be deemed to be Excluded
Assets hereunder without any reduction in the Purchase Price);

(iii)          Seller shall retain the House Funds used in the gaming operations
conducted at the Hotel and the Markers (which shall be deemed to be Excluded
Assets hereunder and the amounts of such items shall not be added or subtracted
from the Purchase Price);

(iv)          Seller shall retain all liabilities with respect to any gaming
chips and tokens of the Hotel in circulation (which liabilities shall be deemed
to be Excluded Liabilities hereunder without adjustment to the Purchase Price);
and

(v)           Seller and Purchaser agree to cooperate with each other in order
to effectuate the provisions of this Section 13(b), including, without
limitation, Purchaser providing Seller with the right to use a portion of the
Hotel in which to redeem gaming chips and tokens.

(d)           Closing Costs.  The Closing costs shall be paid as follows:

(i)

Seller shall pay:

 

 

a.

 

One-half (½) of the escrow fees;

 

 

b.

 

Real Property transfer taxes;

 

 

c.

 

The cost of the premium for the CLTA portion of the Title Policy; and

 

 

d.

 

The cost of any other obligations of Seller hereunder.

 

 

 

 

 

 

(ii)

Purchaser shall pay:

 

 

a.

 

One-half (½) of the escrow fees;

 

 

b.

 

Cost of recording the Deed;

 

 

c.

 

Any additional premium charged for the Title Policy in excess of 13(d)(i)(c)
above;

 

 

d.

 

Any Survey costs; and

 

 

e.

 

The cost of any other obligations of Purchaser hereunder.

 

 

 

 

 

(e)           Other Costs.  All other costs and expenses attendant to
settlement, including Title Insurance Company charges, shall be shared equally
by the parties.  Notwithstanding the foregoing, each party shall pay its own
attorneys fees.  If clear title cannot be tendered by Seller at Closing then
Seller shall pay all Title Insurance Company charges.

14.           Prorations; Withholding; Adjustments.

(a)           Unless otherwise provided herein or otherwise agreed to by the
parties, all items, including, but not limited to the following, shall be
pro-rated, allocated or adjusted as of 11:59 p.m. on the Closing Date.

22


--------------------------------------------------------------------------------


(i)                                     Real estate, sales, use, and personal
property taxes with respect to the Business;

(ii)                                  Water and sewer service charges and
charges for electricity, telephone and all other public utilities;

(iii)                               Room rental income from hotel guests for the
night of the Closing Date (to be divided equally between Seller and Purchaser);

(iv)                              Revenues from hotel guests other than room
rental income (to be allocated one hundred percent (100%) to Seller; and

(v)                                 Income and expenses accrued pursuant to the
Contracts and Leases.

The parties shall prepare a closing statement reflecting the prorations set
forth above (the “Closing Statement”).  If the Closing Statement reflects a net
amount due and owing to Seller, Purchaser shall pay such net amount to Seller on
the Closing Date.  If, in contrast, the Closing Statement reflects a net amount
due and owing to Purchaser, Seller shall pay such amount to Purchaser on the
Closing Date.  In the event Seller and Purchaser agree that additional items
shall be pro-rated, allocated or adjusted, any such items shall be prorated,
adjusted or allocated consistent with this Section 14(a).  In the event that the
parties do not agree on all of the items with respect to the Closing Statement,
the parties shall include nondisputed items on the Closing Statement.  The items
reflected on the Closing Statement shall be subject to adjustment subsequent to
the Closing Date; provided, however, that no claim for an adjustment may be made
more than one (1) year following the Closing Date.

(b)           Taxes Withheld; Deficiency Determinations for Gaming Taxes.  In
order to comply with NRS 360.525 (relating to taxes administered by the Nevada
Department of Taxation), NRS 612.695 (relating to unemployment taxes), NRS
244.335 (relating to county license taxes) and NRS 244.3352 (relating to county
room taxes), such amounts as Seller and Purchaser reasonably estimate are
necessary to comply with the provisions of the above mentioned and similar
statutes providing for the payment of taxes will be withheld by the Title
Insurance Company and will be payable to Seller after Closing at such time as
Seller furnishes Purchaser and the Title Insurance Company receipts or
certificates provided for in such statutes, or if not so provided for, such
evidence as Purchaser may reasonably require to assure Purchaser that the
applicable obligations have been paid.  If Seller does not produce such receipts
or certificates within the time period provided for in such statutes or if any
lien or claim therefore is asserted against Purchaser, the Title Insurance
Company shall pay such withheld sums to the appropriate Governmental Authorities
or other applicable taxing authority.  Seller shall remain responsible for
payment of any fees or taxes due pursuant to any subsequent deficiency
determination made pursuant to Chapter 463 of the NRS which encompass any period
of time before the Closing, and shall hold Purchaser harmless therefrom.

(c)           Seller’s Credits.  Prior to the Closing Date, Purchaser and Seller
shall mutually

23


--------------------------------------------------------------------------------


agree on a procedure for counting and determining the value of the following for
which Seller shall receive a credit at Closing:

(i)            The Tray Ledger;

(ii)           The House Funds;

(iii)          The Operating Supplies;

(iv)          All Accounts Receivable;

(v)           Seller’s Deposits; and

(vi)          The Markers.

(d)           Adjustment for Progressive Liabilities.  Seller shall, on the
Closing Statement, credit Purchaser for an amount equal to the amounts shown as
of the Closing Date on the meters of:

(i)                                     The Hotel’s in-house progressive slot
machines;

(ii)                                  The Hotel’s table games with an in-house
progressive jackpot feature as of the Closing Date; and

(iii)                               The Hotel’s other games with an in-house
progressive feature.

(e)           Room Reservations.  Purchaser will honor the terms and rates of
all pre-Closing Date room reservations (in accordance with their terms) at the
Hotel made in the ordinary course of business by guests or customers, including
advance reservation cash deposit, for rooms or services confirmed by Seller for
dates after the Closing Date.  Purchaser shall receive a credit for such deposit
at Closing.  Purchaser recognizes that such reservations may include discounts
or other benefits, including, without limitation, benefits under frequent player
or casino awards programs, group discounts, other discounts or requirements that
food, beverage or other benefits be delivered by Purchaser to the guest(s)
holding such reservations.  Purchaser will honor all room allocation agreements
and banquet facility and service agreements which have been granted to groups,
persons or other customers for periods after the Closing Date at the rates and
terms provided in such agreements provided that such agreements were made in the
ordinary course of business.  Purchaser agrees that Seller cannot make and has
made no representation or warranty that any party holding a reservation or
agreement for rooms, facilities or services will utilize such reservation or
honor such agreement.  Purchaser, by the execution hereof, assumes the risk of
non-utilization of reservations and non-performance of such agreements from and
after the Closing Date.

(f)            Guests’ Safe Deposit Boxes.  Purchaser shall be responsible for
all guest safety

24


--------------------------------------------------------------------------------


deposit boxes from and after the Closing Date.

(g)           Guests’ Vehicles and Baggage.  Prior to the Closing Date, Seller
and Purchaser shall take inventory of: (i) all baggage, suitcases, luggage,
valises and trunks of hotel guests checked or left in the care of Seller; (ii)
all luggage or other property of guests retained by Seller as security for
unpaid accounts receivable; (iii) the contents of the baggage storage room and
(iv) all motor vehicles that were checked and placed in the care of Seller at
the Hotel; provided, however, that no such baggage, suitcases, luggage, valises
or trunks shall be opened.  Except for the property referred to in (ii) above,
which shall be removed from the Real Property by Seller within ten (10) days
after the Closing Date, all such baggage and other items shall be marked or
sealed in a manner to be agreed upon by the parties and listed in an inventory
prepared and signed jointly by said representatives of Seller and Purchaser as
of the Closing Date.  Said baggage and other items shall be stored as Purchaser
shall choose, and Purchaser shall be responsible for claims with respect
thereto.

(h)           Project Capital Expenditures.  Purchaser covenants and agrees to
reimburse Seller for fifty percent (50%) of all Project Capital Expenditures (as
defined below) incurred by Seller with respect to the Business, provided that
(i) Purchaser consent in writing, in advance, to each such Project Capital
Expenditure (such consent to include Purchaser’s approval of the work to be done
and/or items to be purchased, the budget and the contractor with respect
thereto), (ii) Purchaser’s obligations under this Section 14(h) shall be payable
only upon, and simultaneously with, the Closing of the transactions contemplated
by this Agreement and (iii) notwithstanding anything to the contrary in this
Agreement, Purchaser’s consent with respect to any Project Capital Expenditures
shall be required and obtained, for the purposes of this Section 14(h), only to
the extent permitted or not prohibited by law. “Project Capital Expenditures”
shall mean (i) the purchase of one hundred seventy two (172) queen size Serta
mattresses and six (6) king size Serta mattresses for a cost of approximately
Fifty Seven Thousand Four Hundred Eighteen Dollars ($57,418.00) plus shipping
(the Serta Expenditure”) and (ii) all other expenditures for new equipment,
fixtures and other capital improvements (excluding maintenance expenses) with
respect to the Business of Seller.  Purchaser’s execution of this Agreement
shall be deemed to be consent to reimbursement of fifty percent (50%) of the
Serta Expenditure.

15.           Termination and Remedies.

(a)           Termination.  This Agreement may be terminated and the
transactions contemplated hereby abandoned:

(i)            By mutual written consent of Seller and Purchaser;

(ii)           By either Seller or Purchaser if not in default of its
obligations hereunder and any Governmental Authorities shall have issued an
order, decree or ruling or taken any other action (other than the denial of
Gaming Approvals by the Nevada Gaming Authorities) restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;

25


--------------------------------------------------------------------------------


(iii)          By Seller if there shall have been any material breach of a
representation, warranty, covenant or obligation of the Purchaser and, if such
breach is curable such default shall not have been remedied within ten (10) days
after receipt of notice in writing from Seller specifying such breach and
requesting that it be remedied;

(iv)          By Purchaser if there shall have been any material breach of a
representation, warranty, covenant or obligation of the Seller and, if such
breach is curable such default shall not have been remedied within ten (10) days
after receipt of notice in writing from Purchaser specifying such breach and
requesting that it be remedied;

(v)           by either Seller or Purchaser if the Nevada Gaming Commission has
not approved the transaction on or before the time for the Closing Date set
forth in Article 13(a) if Purchaser has opted not to exercise any of its
extension options as set forth in Section 13(b) herein or, if Purchaser has
exercised its right to one or more extensions pursuant to Section 13(b), at the
expiration of the last extension period elected by the Purchaser;

(vi)          If it is not in default under this Agreement, by either Seller or
Purchaser if Purchaser has obtained all necessary Gaming Approvals but the
Closing has not occurred by the later of (a) thirty (30) business days following
the receipt by Purchaser of all necessary Gaming Approvals or (b) three hundred
sixty five (365) days following the Effective Date; or

(vii)         By Purchaser, pursuant to Sections 5, 16(a) or 16(b).


PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 15(A) SHALL RELIEVE OR
LIMIT THE LIABILITY OF EITHER PARTY TO THIS AGREEMENT FOR ANY FRAUDULENT OR
WILLFUL BREACH OF THIS AGREEMENT.  THE DENIAL OF GAMING APPROVALS BY THE NEVADA
GAMING AUTHORITIES SHALL NOT CONSTITUTE GROUNDS TO TERMINATE THIS AGREEMENT
PURSUANT TO SECTION 15(A)(II).  THE DENIAL OF GAMING APPROVALS BY THE NEVADA
GAMING AUTHORITIES SHALL, HOWEVER, CONSTITUTE GROUNDS TO TERMINATE THIS
AGREEMENT PURSUANT TO SECTION 15(A)(V).

(b)           Effect of Termination.


(I)            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, ALL
FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE PAID BY THE PARTY INCURRING SUCH
EXPENSES, WHETHER OR NOT THE CLOSING IS CONSUMMATED.  ANY CANCELLATION CHARGES
OF THE TITLE INSURANCE COMPANY SHALL BE PAID BY THE PARTY WHO BREACHED THIS
AGREEMENT, AND, IF NO PARTY BREACHED THIS AGREEMENT, THEN EACH OF SELLER AND
PURCHASER SHALL PAY ONE-HALF OF SUCH CANCELLATION CHARGES.

26


--------------------------------------------------------------------------------


 

 


(II)           UPON THE TERMINATION OF THIS AGREEMENT PURSUANT TO SECTIONS
15(A)(III) AND 15(A)(V), THE DEPOSIT SHALL BE PAID TO SELLER.  UPON TERMINATION
OF THIS AGREEMENT PURSUANT TO SECTIONS 15(A)(I), 15(A)(II), 15(A)(IV), 15(A)(VI)
OR 15(A)(VII), THE DEPOSIT SHALL BE PAID TO PURCHASER WITHOUT THE NEED OF ANY
FURTHER INSTRUCTION FROM SELLER.

(c)           Remedies.  Seller shall retain the Deposit as liquidated damages
as its sole and exclusive remedy in the event that either all conditions
precedent to Purchaser’s obligation to close purchase the Purchased Assets have
been satisfied and the Purchaser defaults on purchasing the Purchased Assets on
the Closing Date as required by this Agreement.  Seller shall also retain the
Deposit as its sole and exclusive remedy in the event that Purchaser fails to
obtain all necessary Gaming Approvals within the time allowed herein and either
Seller or Purchaser terminates the Agreement pursuant to Section 15(a)(v).  The
parties hereby agree and acknowledge that Seller’s damages as a result thereof
would be extremely difficult or impossible to determine but that the Deposit
represents the parties’ best good faith estimate thereof.  The parties agree
that the retention of the Deposit by Seller pursuant to this Agreement is in no
way intended as a penalty or forfeiture.  Upon the termination by Seller of this
Agreement and the retention by the Seller of the Deposit, the parties shall be
released from any further obligations to each other under this Agreement.  In
the event all conditions precedent to Seller’s obligation to Close have been
satisfied and the Seller defaults on selling the Purchased Assets on the Closing
Date as required by this Agreement, Purchaser shall be entitled to all remedies
available to it at law or in equity, including, without limitation, a decree of
specific performance.  The foregoing termination rights and any and all other
rights and remedies given to Purchaser in this Agreement are distinct, separate
and cumulative; and no one such right or remedy, whether or not exercised, shall
be deemed to be to the exclusion of others herein granted or given by law or in
equity.

16.           Condemnation or Damage by Fire or Other Casualty.

(a)           Condemnation.  If prior to the Closing, more than ten percent
(10%) of the acreage of the Real Property is taken by condemnation, eminent
domain or similar governmental action (or is the subject of a pending,
threatened or contemplated taking which has not been consummated) or if the
access thereto is materially reduced or restricted, the Seller shall immediately
upon becoming aware of it notify Purchaser of such fact.  In such event,
Purchaser shall have the option, in its sole and absolute discretion, to (i)
terminate this Agreement upon written notice to the Seller given not later than
thirty (30) days after receipt of the Seller’s notice, or (ii) purchase all of
the Purchased Assets pursuant to this Agreement without modification of the
terms of this Agreement.  If Purchaser timely and properly elects to terminate
this Agreement pursuant to its option to terminate as set forth above, the
parties shall be released from further obligations under this Agreement and the
Deposit shall be returned to Purchaser.  If Purchaser elects to purchase all of
the Purchased Assets despite the condemnation at Closing the Seller shall assign
and turn over to the Purchaser, and Purchaser shall be entitled to receive and
keep, all awards for the taking which accrued to the Seller, and the parties
shall proceed to the Closing pursuant to the terms hereof without modification
of the terms of this Agreement and without any reduction in the Purchase Price.

27


--------------------------------------------------------------------------------


 

 

(b)           Unrepaired Damage.  At the time of Closing, and as a condition
precedent to the obligation of the Purchaser to purchase the Purchased Assets
pursuant to this Agreement, there shall be no unrepaired damage by fire or other
casualty to any portion of the Purchased Assets, the estimated cost of repair of
which is more than One Hundred Thousand Dollars ($100,000.00). If (i) any
portion of the Purchased Assets is damaged by fire or casualty after the date of
this Agreement  that is not repaired and restored substantially to its condition
as of the date of this Agreement prior to Closing, and (ii) the estimated cost
of repairs is One Hundred Thousand Dollars ($100,000.00) or less, the Purchaser
shall be required to purchase the Purchased Assets in accordance with the terms
of this Agreement and, at Closing, the Seller shall assign to the Purchaser all
insurance claims and proceeds with respect thereto and shall pay or credit to
the Purchaser the amount of any deductible or uninsured loss with respect to
such casualty.  If such casualty is not insured, Seller shall restore the
Purchased Assets and may extend the Closing Date for up to sixty (60) days until
such restoration is complete.  If the Seller cannot complete the restoration
within such period, Purchaser may terminate this Agreement, Purchaser and Seller
shall be released from further obligation hereunder and the Deposit shall be
returned to Purchaser.  If the estimated cost of repairing such damage is more
than One Hundred Thousand Dollars ($100,000.00) and such damage is insured, the
Purchaser may, at its sole option: (i) postpone the Closing until such time as
the Seller shall have repaired all such damage; (ii) elect to proceed with the
Closing, in which case at Closing the Seller shall assign to the Purchaser all
insurance claims and proceeds with respect to such damage and shall pay or
credit to the Purchaser the amount of any deductible with respect to such
casualty; or (iii) terminate this Agreement, in which event neither party shall
have any further liability to the other and the Deposit shall be returned to
Purchaser.  If the estimated cost of repairing the damage to the Purchased
Assets exceeds One Hundred Thousand Dollars ($100,000.00) and the damage is not
covered by the Seller’s insurance, then either the Seller or Purchaser may
terminate this Agreement, in which event neither party shall have any further
liability hereunder and the Deposit shall be returned to Purchaser. In the event
that insurance proceeds have been paid to the holder of a deed of trust on the
Real Property prior to the Closing Date, the Purchase Price shall be reduced by
the amount of such insurance proceeds paid to such mortgagee and an appropriate
adjustment made to the amount the Seller is to receive. If a casualty to any
part of the Purchased Assets has occurred and Purchaser is required or elects to
complete the purchase of the Purchased Assets, the Seller shall cooperate with
the Purchaser in prosecuting all insurance claims assigned to the Purchaser at
Closing.

17.           Brokers & Investment Bankers.

(a)           Seller’s Representation and Indemnification.  Seller represents
and warrants to Purchaser, that it has not been represented by any broker or
investment banker in connection with this Agreement or the transactions
contemplated by this Agreement other than Lazard Freres & Co., LLC and CIBC
World Markets Corp. Seller will indemnify and hold Purchaser harmless from any
claim by any broker, agent or finder purporting to have acted on behalf of
Seller.

(b)           Purchaser’s Representation and Indemnification.  Purchaser
represents and warrants to Seller that it has not been represented by any broker
in connection with this

28


--------------------------------------------------------------------------------


 

 

Agreement or the transactions contemplated by this Agreement. Purchaser will
indemnify and hold Seller harmless from any claim by any broker, agent or finder
purporting to have acted on behalf of Purchaser.

18.           Foreign Person.

Seller is not a “foreign person” for purposes of FIRPTA.  At the Closing, Seller
will deliver to Purchaser a certificate so stating, in a form complying with the
Federal Tax Law.  If Seller is a “foreign person” or if Seller fails to deliver
the required certificate at the Closing, then in either such event the Purchase
Price will be adjusted to the extent required to comply with the withholding
provisions of the Federal Tax Law; and although the amount withheld will still
be paid at the Closing by Purchaser, it will be retained by the Title Insurance
Company for delivery to the Internal Revenue Service, together with the
appropriate Federal Tax Law forwarding forms (and with copies being provided
both to Seller and to Purchaser).

19.           Entire Agreement.

No change or modification of this Agreement shall be valid unless in writing and
signed by the parties hereto.  No waiver of any of the provisions of this
Agreement shall be valid unless in writing and signed by the party against whom
it is sought to be enforced.  This Agreement contains the entire agreement
between the parties relating to the purchase and sale of the Purchased Assets,
all prior negotiations between the parties are merged in this Agreement and
there are no promises, agree­ments, conditions, undertakings, warranties or
representations, oral or written, express or implied, between them other than as
set forth in this Agreement.

20.           Assignment;  Benefits and Burdens.

Purchaser and Seller may assign their respective rights and obligations under
this Agreement prior to the Closing Date with the prior written consent of the
other party, not to be unreasonably conditioned, delayed or withheld. 
Notwithstanding the foregoing, Purchaser shall have the right to assign this
Agreement to a wholly owned subsidiary without the consent of the Seller.  All
terms of this Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective legal representatives, successors and
assigns.

21.           Governing Law; Prevailing Party Attorney Fees.

This Agreement concerns property located in the State of Nevada, and shall be
construed and enforced in accordance with the laws of the State of Nevada. 
Notwithstanding any provision in this Agreement to the contrary, in the event of
a dispute with respect to the subject matter of this Agreement, the prevailing
Party in any proceeding, including arbitration commenced to resolve such
disputes, shall be entitled to an award of its reasonable attorney fees and
court or arbitration costs incurred in resolving or settling the dispute, in
addition to any and all other damages or relief which the court or arbitrator
may deem proper.

29


--------------------------------------------------------------------------------


 

 

22.           Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally or
via facsimile if a copy is also deposited in the United States mail, properly
addressed and postage prepaid, or delivered by Federal Express or other
recognized overnight delivery service, (i) if to Purchaser, Mandekic Companies,
LLC, 1035 Via Sanguinella Street, Henderson, Nevada  89011 Attention: Ted
Mandekic, with a copy to Jenica Yurcic, Esquire, Schreck Brignone, 300 S. Fourth
Street, Suite 1200, Las Vegas, Nevada  89101; (ii) if to Seller, MTR Gaming
Group, Inc., Route 2 South, P.O. Box 356, Chester, West Virginia  26034,
Attention: Edson R. Arneault, with a copy to Robert L. Ruben, Esquire, Ruben &
Aronson, LLP., 4800 Montgomery Lane Suite 150, Bethesda, MD 20814; or (iii) at
such other address as may be given by either party to the other party by notice
in writing pursuant to provisions of this Section 22.

23.           Indemnification.

(a)           Indemnification by Purchaser.  Subject to the limits set forth in
this Section 23, Purchaser agrees to indemnify, defend and hold Seller and its
officers, directors and agents, harmless from and in respect of any and all
losses, damages, liability, costs and expenses (including, without limitation,
reasonable expenses of investigation and defense fees and disbursements of
counsel and other professionals) (collectively, “Losses”), arising directly or
indirectly out of or directly or indirectly due to (i) any inaccuracy of any
representation or the breach of any warranty, covenant, undertaking, assumption
of liabilities (including, without limitation, contractual obligations) or other
agreement of Purchaser contained in this Agreement, or (ii) any property damage
or personal injuries occurring at the Hotel prior to the Closing.

(b)           Indemnification by Seller.  Subject to the limits set forth in
this Section 23, Seller agrees to indemnify, defend and hold Purchaser harmless
from and in respect of any and all Losses, including reasonable attorney’s fees,
arising directly or indirectly out of or directly or indirectly due to (i) any
inaccuracy of any representation or the breach of any warranty, covenant,
undertaking or other agreement of Seller contained in this Agreement, or (ii)
any property damage or personal injuries occurring at the Hotel prior to the
Closing.  Seller shall also indemnify Purchaser, and hold Purchaser harmless
against, all claims, losses, damages and expenses (including reasonable
attorneys fees) attributable to violations by Seller of applicable environmental
laws and regulations during the period of Seller’s ownership of its Real
Property.

(c)           Survival of Representations, Warranties and Covenants; Limitations
on Indemnity.  The representations and warranties of the Parties contained in
this Agreement or in any instrument delivered pursuant to this Agreement will
survive the Closing Date and will remain in full force and effect thereafter for
a period of twelve (12) months; provided, however, that such representations or
warranties shall survive (if at all) beyond such period with respect to any
inaccuracy therein or breach thereof, notice of which shall have been duly given
within such time period in accordance with this Section 23(c).  Notwithstanding
anything to the contrary

30


--------------------------------------------------------------------------------


 

 

contained herein, Purchaser shall not be entitled to recover Losses from Seller
nor shall Seller be entitled to recover Losses from Purchaser unless and until
the total of all claims for Losses with respect to any inaccuracy or breach of
any such representations or warranties or breach of any covenants, undertakings
or other agreements, whether such claims are brought under this Section 23(c) or
otherwise, exceeds One Hundred Fifty Thousand Dollars ($150,000) in the
aggregate.  If the total amount of such Losses exceeds One Hundred Fifty
Thousand Dollars ($150,000), then the Party entitled to recover hereunder shall
be entitled to recover the full amount of such losses and not merely the portion
of such damages exceeding One Hundred Fifty Thousand Dollars ($150,000);
provided, however, that the aggregate amount of Losses that may be recovered by
Purchaser from Seller shall not exceed five percent (5%) of the Purchase Price.

(d)           Notice and Opportunity to Defend.  If an event occurs which a
Party asserts is an indemnifiable event pursuant to Sections 23(a) or (b), the
party seeking indemnification (the “Indemnitee”) shall promptly notify the other
party obligated to provide indemnification (the “Indemnifying Party”).  If such
event involves (a) any claim or (b) the commencement of any action or proceeding
by a third Person, the Indemnitee will give such Indemnifying Party prompt
written notice of such claim or the commencement of such action or proceeding;
provided, however, that the Indemnitee’s failure to provide prompt notice as
provided herein will relieve the Indemnifying Party of its obligations hereunder
only to the extent that such failure prejudices the Indemnifying Party
hereunder.  If any such action is brought against any Indemnitee and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party shall
be entitled to participate therein and, to the extent that it wishes, to assume
the defense thereof, with counsel reasonably satisfactory to the Indemnitee. 
Notwithstanding anything to the contrary in this Agreement, after notice from
the Indemnifying Party to the Indemnitee of such election to so assume the
defense thereof, the Indemnifying Party shall not be liable to the Indemnitee
for any legal expenses of other counsel or any other expenses subsequently
incurred by the Indemnitee in connection with the defense thereof, and the
Indemnitee agrees to cooperate fully with the Indemnifying Party and its counsel
in the defense against any such asserted liability. The Indemnitee shall have
the right to participate at its own expense in the defense of such asserted
liability.  In no event shall an Indemnifying Party be liable for any settlement
effected by the Indemnitee without the consent of the Indemnifying Party, which
will not be unreasonably withheld.  In no event shall an Indemnifying Party
effect any settlement without the consent of the Indemnitee, which will not be
unreasonably withheld.

(e)           Mitigation of Loss.  Each Indemnitee is obligated to use
reasonable efforts to mitigate to the fullest extent practicable the amount of
any Losses for which it is entitled to seek indemnification hereunder.

(f)            Subrogation.  Upon making any payment of Losses of the
Indemnitee, the Indemnifying Party will, to the extent of such payment, be
subrogated to all rights of the Indemnitee against any third party in respect of
the Losses to which the payment relates; provided, however, that until the
Indemnitee recovers full payment of its Losses, any and all claims of the
Indemnifying Party against any such third party on account of such payment are
hereby made expressly subordinated and subjected in right of payment of the
Indemnitee’s rights

31


--------------------------------------------------------------------------------


 

 

against such third party.  Without limiting the generality of any other
provision hereof, each such Indemnitee and Indemnifying Party will duly execute
upon request all instruments reasonably necessary to evidence and perfect the
above described subrogation and subordination rights.

24.           Allocation of the Purchase Price.

Not more than ten (10) days subsequent to the Effective Date, Purchaser shall
deliver to Seller a draft of its proposed allocation of the Purchase Price to
the Purchased Assets.  Seller and Purchaser shall thereafter negotiate in good
faith to agree on the final allocation.  Within five (5) days after receipt of
such document, Seller shall, in writing, either agree or state its objections. 
Seller and Purchaser shall negotiate in good faith to attempt to resolve any
objections.  If Seller and Purchaser are unable to resolve Seller’s objections,
the objections shall be submitted to an independent accounting firm mutually
agreed upon by the parties.  Such accounting firm’s determination shall be final
(such determination to be based solely on the written submissions by the
Purchaser and Seller and not on any independent investigation by the accounting
firm).  The costs of the independent accounting firm shall be borne equally by
Purchaser and Seller.  Seller and Purchaser agree to properly file Form 8594 and
the DOV and report the purchase price allocation as agreed to or determined set
forth therein for purposes of all U.S. federal and state and local income and
franchise Tax returns.

25.           Gaming Operator.

Notwithstanding anything herein to the contrary, in the event that Purchaser
desires to engage a gaming operator (“Gaming Operator”) to conduct gaming
operations at the Casino (rather than obtain Gaming Approvals to operate the
Casino itself), the following provisions shall apply:

(a)           At Closing, the portion of the Purchased Assets that are comprised
of the Gaming Assets shall be conveyed, transferred and/or assigned and physical
possession thereof delivered to Gaming Operator;

(b)           At Closing, Purchaser shall cause Gaming Operator to agree to
discharge and perform when due the Gaming Liabilities, but no other liabilities
of Seller; and

(c)           At Closing, Seller shall execute and deliver a bill of sale (the
“Gaming Bill of Sale”) and an assignment and assumption agreement whereby Seller
assigns the Gaming Contracts to the Gaming Operator and the Gaming Operator
assumes the obligations with respect thereto (the “Gaming Assignment”).

26.           Counterparts.

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

32


--------------------------------------------------------------------------------


 

 

27.           No Trial by Jury.

Each Party acknowledges and agrees that any controversy which may arise under
this Agreement is likely to involve complicated and difficult issues, and
therefore each Party hereby irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any litigation directly or indirectly
arising out of or relating to this Agreement and any of the agreements delivered
in connection herewith or the transactions contemplated hereby or thereby.

28.           Miscellaneous.

(a)           If the date on which either Purchaser or Seller is required to
take action under this Agreement is not a Business Day, the action shall be
taken on the next succeeding Business Day.

(b)           The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purpose of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

(c)           Seller and Purchaser agree that the proposed terms and conditions,
and all information (other than information which is a matter of public record
or is provided by other sources readily available to the public) shared or
developed in the context of this transaction shall be kept strictly
confidential, except that Purchaser acknowledges that Seller’s parent company
may describe the terms hereof (as well as provide copies of this Agreement) in
reports that the parent is required to file with Governmental Authorities, the
United States Securities and Exchange Commission, and Seller’s financiers,
attorneys and accountants. Any public disclosures, press releases, or
announcements concerning this agreement and the sale contemplated herein shall
be approved unanimously by the parties in writing in the exercise of each
parties reasonably discretion.  Either party may disclose any items required by
Nevada Gaming Authorities, or any other gaming regulators having jurisdiction
over the Seller.  Purchaser may disclose such non-public information its
attorneys, surveyors, engineers, financial advisors, investors and lenders as
necessary to evaluate the Purchased Assets.  Purchaser agrees that while in
possession of material non-public information concerning Seller, Purchaser will
not trade in the securities of Seller nor tip or advise others with respect to
such trading.

(d)           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

33


--------------------------------------------------------------------------------


 

 

(e)           This Agreement shall be binding upon and inure solely to the
benefit of each party hereto and their respective successors and assigns, and
nothing in this Agreement, express or implied is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

(f)            Each party hereto has participated in the drafting of this
Agreement, which each party acknowledges is the result of extensive negotiations
between the parties.  In the event of any ambiguity or question of intent
arises, this Agreement shall be construed as if drafted jointly by the parties
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement.

(g)           Time is of the essence with respect to the time periods set forth
in this Agreement.

[Signatures appear on the following page.]

34


--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, Purchaser and Seller have signed this Agreement on the day
and year first above written.

 

PURCHASER:

 

 

 

MANDEKIC COMPANIES, LLC,

 

a Nevada limited liability company

 

 

 

 

 

/S/ Ted Mandekic

 

By:  Ted Mandekic

 

Its:

 

 

 

 

 

SELLER:

 

 

 

SPEAKEASY GAMING OF LAS VEGAS, INC.,

 

a Nevada corporation

 

 

 

 

 

/S/ Edson R. Arneault

 

By:  Edson R. Arneault

 

Its:   President

 

35


--------------------------------------------------------------------------------


 

 

EXHIBITS

 

A

 

—

 

LEGAL DESCRIPTION

 

 

B

 

—

 

PERMITTED EXCEPTIONS

 

 

C

 

—

 

FINANCIAL INFORMATION

 

 

36


--------------------------------------------------------------------------------


 

 

SCHEDULES

 

7(a)

 

—

 

ASSUMED LIABILITIES

 

 

8(k)

 

—

 

SELLER’S LIABILITIES

 

 

8(o)

 

—

 

GAMING ASSETS AT THE HOTEL

 

 

8(p)

 

—

 

EMPLOYEES

 

 

8(q)

 

—

 

EMPLOYEE BENEFIT PLANS

 

 

37


--------------------------------------------------------------------------------